USDC-SDNY

DOCUMENT

ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#: 7
SOUTHERN DISTRICT OF NEW YORK DATE FILED: (4/14 | 2014

 

 

UNITED INDIA INSURANCE CO. LTD. as subrogor
of BMR INDUSTRIES PRIVATE LIMITED and BMR
INDUSTRIES PRIVATE LIMITED,
Plaintiffs, No. 19-CV-8191 (RA)
Vv. ORDER

MAERSK LINE A/S in personam and M/¥V MAERSK
BROOKLYN her engines, tackle, etc.,

Defendants.

 

 

RONNIE ABRAMS, United States District Judge:

The Court has been informed that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby:

ORDERED that the above-captioned action is discontinued without costs to any party and
without prejudice to restoring the action to this Court’s docket if the application to restore the
action is made within thirty (30) days. Any application to reopen this action must be filed within
thirty (30) days of this order, and any application filed thereafter may be denied solely on that
basis. If the parties seek to have the Court retain jurisdiction to enforce a settlement agreement,
the terms of the agreement must be piaced on the public record and “so ordered” by the Court
within the same thirty-day period. See Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir.
2015). The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

Dated: November 14, 2019
New York, New York

 

Ronnie Abrams
United States District Judge

 
